BROWNING, Circuit Judge
(dissenting in part).
Validity of the Lathrop patent is based upon a “new and useful result consist [ing] of transmitting forces generated from belt tension away from the release mechanism and to the base plate of the buckle assembly itself.” This “new and useful result” is attributed to a combination of (1) the extension of the latch through an aperture in the base of the buckle assembly, found in Dreyfus, French Nos. 774,248 and 791,479, with (2) a spring pressing the latch toward the apertured base.
Whether the combination of these two prior art elements constitutes patentable invention is a question of law, the answer to which turns upon whether the two elements when combined take on some “new quality,” and result in “unusual and surprising consequences.” Great Atl. & Pac. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 71 S.Ct. 127, 95 L.Ed. 162 (1950).
There is nothing to indicate that either the latch projecting through the base, or the spring pressing it downward, acted any differently in the combination than out of it; or that the result produced by combination was other than would be expected. The latch abutting against the side of the aperture transmitted the stress to the base, just as it did in Dreyfus; the spring enhanced the effect by pressing the latch toward the base, as would seem inevitable.
The record indicates that the combination may have resulted in a minor improvement in performance. But it is not enough to show that a new combination of old elements “produced results more striking, perhaps, than in any previous utilization”; for “scores of progressive ideas in business are not patentable.” Great Atl. & Pac. Tea Co. v. Supermarket Equip. Corp., 340 U.S. at 153, 71 S. Ct. at 130.
The Lathrop patent does not meet the “severe test” to be applied in determining whether a combination of old elements constitutes invention. Great Atl. & Pac. Tea Co. v. Supermarket Equip. Corp., 340 U.S. at 152, 71 S.Ct. 127.